department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-129928-03 date date internal_revenue_service number release date index number ----------------------------------- ----------------------------------- --------------------------- ---------------------------------- in re ----------------- -------------------------- ------------------------------ -------------------------- ---------------------------- legend date -------------------------- husband ----------------- -------------------------------------------------- spouse ----------------- ------------------------------- trust agreement ----------------------------------------- law firm -------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- child --------------------- child ------------------------ child ------------------------- grandchild ----------------- grandchild ---------------- grandchild --------------- state --------- x ----------- y --------- accountant -------------------- date --------------------- date ------------------ date ---------------------------- date ------------------- z ----------- dear ------------------ this is in response to your letter dated date and subsequent submissions requesting an extension of time under ' of the procedure and administration regulations to allocate taxpayers generation-skipping_transfer gst_exemption to certain trusts the facts and representations submitted are summarized as follows the taxpayers are husband and spouse s estate on date husband executed an irrevocable_trust agreement trust agreement for the benefit of the descendants of husband and spouse trust agreement was prepared by an attorney in law firm under the terms of trust agreement six initial separate trusts were created one for the benefit respectively of each of husband and spouse s then living children child child and child and one for the benefit respectively of each of grandchild grandchild and grandchild children of husband and spouse s deceased child collectively the atrusts husband and spouse s three children were each named trustee of their own trusts child was named as trustee of each of the grandchildren s trusts the initial trustee of a_trust may designate a successor from every contribution to a_trust the trustee must set_aside as a separate agst share property with an aggregate value equal to the lesser_of a the value of the contribution or b a fraction of the contribution having a numerator equal to the donor s available gst_exemption amount under ' of the internal_revenue_code and a denominator equal to the value of the contribution any part of a contribution not allocated to the gst share will constitute the aresiduary share for purposes of allocating the gst and residuary shares unless the donor indicates otherwise in a written_statement delivered to the trustee when a contribution is made the donor will be deemed to intend to allocate to the contribution to the fullest extent possible the donor s available gst_exemption further if any contribution can be made as a split gift with the donor s spouse under ' the donor and the donor s spouse will be deemed to intend to make a split gift and to each allocate their available gst exemptions to that gift the terms of the gst and residuary shares are identical the descendant for whom the share is held is the primary beneficiary the trustee may pay the primary beneficiary any amount of the net_income and principal of the share as the trustee from time to time determines to be necessary for that beneficiary s health support and education on the primary beneficiary s death the trustee will distribute any part of the net_income and principal of the share as the primary beneficiary appoints to any one or more individuals or organizations excluding the primary beneficiary the primary beneficiary s creditors the primary beneficiary s estate and the creditors of the primary beneficiary s estate the trustee will divide and allocate any part of the gst and residuary shares respectively not so appointed among the primary beneficiary s then living descendants per stirpes or if none per stirpes among the then living descendants of the primary beneficiary s nearest lineal ancestor who was a descendant of husband or if none per stirpes among husband s then living descendants the trusts created under trust agreement are intended to be qualified perpetual trusts under state law on date husband transferred dollar_figurex to each of the trusts for child child and child and dollar_figurey to each of the trusts for grandchild grandchild and grandchild husband and spouse circulated a memorandum dated date to the trustees of the trusts stating their intention to allocate their gst exemptions to the trusts to produce a zero inclusion_ratio for each trust husband s accountant accountant agreed to prepare and file husband and spouse s form sec_709 united_states gift and generation-skipping_transfer_tax return to report the date transfers to the trusts spouse intended to consent to split the total gift to the trusts on the form sec_709 on date child died under trust agreement child 2's trust was required to be divided into separate trusts one for each of his surviving children however to date his trust has not been divided no distributions have been made from this trust or any of the trusts since their creation subsequently spouse died on date husband as executor of spouse s estate hired law firm to assist with the estate administration in preparing the federal estate_tax_return for the estate law firm requested the form sec_709 reporting the date transfers to trusts neither husband nor accountant were able to locate copies of the form sec_709 on date husband requested copies of the form sec_709 from the service the service found no record of the returns having been filed the form_706 united_states estate and generation-skipping_transfer_tax return for spouse s estate was filed on date on line part of the schedule r the estate listed dollar_figurez one-half of the value of the date transfers to trusts as the amount of spouse s gst_exemption allocated against spouse s lifetime transfers the balance of spouse s total dollar_figure million gst_exemption was allocated to testamentary trusts provided under a revocable_trust agreement executed by spouse taxpayers have requested an extension of time under ' g and and to make allocations of taxpayers gst exemptions to the trusts and a ruling that such allocations are to be made based on the value of the assets transferred to the trusts as of date the date of the transfer to the trusts sec_2513 provides that a gift made by one spouse to any person other than his spouse shall for purposes of chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that paragraph shall apply only if both spouses have signified their consent to the application of ' a in the case of all such gifts during the calendar_year by either while married to the other under ' b of the gift_tax regulations with respect to gifts made after date the consent may be signified at any time following the close of the calendar_year subject_to specified limitations section ' b i provides that the consent may not be signified after the 15th day of april following the close of the calendar_year unless before such 15th day no return has been filed for the year by either spouse in which case the consent may not be signified after a return for the year is filed by either spouse section ' c provides that the executor or administrator of a deceased spouse may signify the consent sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under ' a as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term ataxable termination means the termination by death lapse of time release of power or otherwise of an interest in property held in a_trust unless immediately after such termination a non-skip_person has an interest in such property or at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that the term adirect skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that for purposes of chapter the term askip person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust if all interests in such trust are held by skip persons sec_2652 provides that a person has an interest_in_property_held_in_trust if at the time such determination is made such person has a right other than a future right to receive income or corpus from the trust sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under ' a the inclusion_ratio with any property transferred in a generation- skipping transfer is the excess of over the applicable_fraction the applicable_fraction as defined in a is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowable under ' or ' with respect to such property sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under ' c which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under ' a once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under ' a may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes a direct_skip during his lifetime any unused portion of such individual s gst_exemption is allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in ' b or and an election under ' b or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under ' g b the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under ' b a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with ' g b and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in ' b or b or an election described in ' b or c under the provisions of ' requests for relief under ' will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election on date the date of the original transfers to the trusts husband s gst_exemption was automatically allocated under ' b to the trusts for grandchild grandchild and grandchild husband s gst_exemption was not automatically allocated or allocated on a form_709 to the trusts for child child or child it is represented that husband in his capacity as the executor of spouse s estate and as an individual will elect to treat the date transfers as made one-half by husband and one-half by spouse based on the facts submitted and the representations made we conclude that the requirements of ' have been satisfied accordingly taxpayers are granted an extension of time of days from the date of this letter to allocate husband s and spouse s available gst_exemption with respect to the date transfers to the trusts the allocations will be effective as of date the date of the transfers to the trusts and the gift_tax value of the date transfer to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts if the date transfers are treated as made one-half by husband and one-half by spouse husband and spouse will each be treated as the transferor with respect to one-half of the transfers to the trusts for purposes of chapter including the trusts for grandchild grandchild and grandchild the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the election to treat the gifts as made one-half by husband and one-half by spouse under sec_2513 and the allocations of gst_exemption should be made on form sec_709 and filed with the cincinnati service_center -- stop internal_revenue_service cincinnati oh a copy of this letter should be attached to the form sec_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc ----------------------------------------- ------------------------------------------------------------------------- ---------------------------- ---------------------------------------------- ------------------------------------------------------- --------------------------------------------- -------------------------------------
